DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
Applicant’s response stated that claims 1-6 and 8-15 read on FIG. 7b. Examiner notes that claim 8 does not read on the elected species as “a substantially S-shape section armature” is not shown in FIG. 7b. 
Claim Objections
Claims 12 and 15 are objected to because of the following informalities: 
Claim 12 recites “the “U”” in line 2 (2 occurrences) which should read “the U-shaped section”.
Claim 12 recites: “other branch” in line 3 which should read: “the other branch”.
Claim 15 recites: “being a nacelle” which should read “being the nacelle”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11 and 14 each recites in line the limitation "the connections".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, 12-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherry et al. (US 5,941,061) in view of Allford (7,891,671 B2).
Regarding claim 1, Sherry teaches a nacelle of an aircraft propulsion assembly (Col. 2,  lines 35-44; Figs. 1-4B) comprising:
a front section (16) and a main section (13) (Fig. 1), said main section having a front end  forming an air intake (15) (Fig. 1) and a rear end comprising an annular stiffening frame (Sherry, annotated FIG. 4B below) around a rotary axis;
said stiffening frame comprising an outer peripheral edge connected to an outer panel of the nacelle (23) (Fig. 3) and an inner peripheral edge (Sherry, annotated FIG. 4B below), said front section further comprising a connection part connecting said peripheral edge of the stiffening frame to an inner structure of the nacelle (24) (FIG. 4B) and a junction flange connected to said inner peripheral edge of the stiffening frame and to an engine flange of the main section (Sherry, annotated FIG. 4B below);
wherein the junction flange comprises a seal element (35) positioned along said inner peripheral edge of the stiffening frame.
 
    PNG
    media_image1.png
    553
    590
    media_image1.png
    Greyscale

Sherry fails to teach the seal is a plurality deformable damper elements.
However, Allford drawn to a nacelle for an aircraft discloses a deformable damper seal (10) positioned between two panels (4, 6) of the nacelle (Figs. 2-3; Col. 3, lines 14-25). The damper seal (10) provide sealing between the panels and also “accommodate inevitable relative movement” between the panels (Col. 2, lines 55-58).
Here is the teaching that configuring a seal as damper is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sherry by configuring the seal (35) in Sherry as a deformable damper seal as taught by Allford in order to both providing a sealing between the stiffening flange and the engine flange and accommodate inevitable relative movement between the stiffening flange and the engine flange and reduce vibration.
Although Sherry as modified by Allford does not teach a plurality of dampers, further modifying Sherry to comprise a plurality of dampers is mere duplication of parts since the court held that mere duplication of parts has no patentable significance. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 2, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches wherein at least one of the connections between the junction flange and the stiffening frame and between the junction flange and the engine frame comprises a spacer (plate 33 in Sherry FIG. 4B and annotated FIG. 4B above) adapted to deform under effect of mechanical stresses between said engine flange and stiffening frame (plate 33 would deform under repeated mechanical loads or stresses).
Regarding claim 3, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches each damper element is formed by a bridge material and having a closed hollow section (note that seal 35 in Sherry is hollow; Figs. 4A-4B).
Regarding claim 9, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches each damper element has a section of substantially oval or circular shape (Sherry, Fig. 4B).
Regarding claim 10, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further comprises common connections between the stiffening frame, the connection part and the damper elements of the junction (Sherry, annotated FIG. 4B above).
Regarding claim 12, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches said junction flange comprises a sealing flange (flange 30 in Sherry, Figs. 4A-4B) formed by a ring having a substantially U-shaped section (flange 30 in Sherry, Figs. 4A-4B) and wherein one branch of the “U” is connected to the stiffening frame and the other branch of the “U” is connected to said engine flange (Sherry, annotated FIG. 4B above).
Regarding claim 13, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 12. Sherry as modified by Allford further teaches the sealing flange, the damper element, and the stiffening frame on the one hand, and the sealing flange, the damper element and the engine flange on the other hand are connected together by common connections (Sherry, annotated FIG. 4B above)
Regarding claim 14, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches the connections between the stiffening frame and the junction flange on the one hand and between the junction flange and the engine flange on the other hand are circumferentially offset from each other so as not to be facing each other (Sherry, annotated FIG. 4B above).
Regarding claim 15, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 1. Sherry as modified by Allford further teaches an aircraft propulsion system (Sherry, Figs. 1-2).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherry as modified by Allford as applied to claims 3 and 1 respectively above, and further in view of Kimerly (US 4,741,542).
Regarding claim 4, Sherry as modified by Allford teaches all the claimed limitations as stated above in claim 3. Sherry as modified by Allford further teaches said hollow closed section forms a cavity (note that seal 35 in Sherry is hollow; Figs. 4A-4B).
Sherry as modified by Allford fails to teaches an elastomer element inserted in the cavity.
However, Kimerly teaches a sealing structure for use in an aircraft, the sealing structure comprising a seal (20) formed by a bridge material having a hollow closed section in which an elastomer element (50) is inserted (Figs. 2 and 4; Col. 4, lines 27-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sherry by disposing an elastomer element as taught by Kimerly in order to increase vibration damping.
Regarding claim 5, Sherry as modified by Allford and Kimerly teaches all the claimed limitations as stated above in claim 4. Sherry as modified by Allford and Kimerly further teaches said elastomer element comprises at least one recess of material (recess 32 in Kimerly Fig. 2).
Regarding claim 6, Sherry as modified by Allford and Kimerly teaches all the claimed limitations as stated above in claim 4. Sherry as modified by Allford and Kimerly further teaches said elastomer element extends between at least two surfaces of said damper element (Kimerly, Fig. 2).
Allowable Subject Matter
Claims 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although is well known in the art to use a screw and a nut assembly for securing a damper to a component, it would not have been obvious to one of ordinary skill in the art to further modify Sherry by using screw and nut assemblies to connect the junction flange and the stiffening frame and to connect the junction flange and the engine flange with a first and a second side of each damper receiving the nut and screw assemblies as required by claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0007896 A1 discloses a seal positioned at a junction flange in a nacelle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745